ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-397, recommending that KIM ANDRE FELLENZ of NEPTUNE, who was admitted to the bar of this State in 1982, be disbarred for his unethical conduct in multiple matters, including violations of RPC 1.8(a) (prohibited business transaction *65with client), RPC 1.15(a) and (d) (knowing misappropriation of client funds, commingling of funds, and recordkeeping violations), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And KIM ANDRE FELLENZ having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KIM ANDRE FELLENZ be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that KIM ANDRE FELLENZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by KIM ANDRE FELLENZ pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.